Citation Nr: 1527435	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left shoulder disability, status post rotator cuff and SLAP (superior labral tear from anterior to posterior) repair, from December 1, 2010.


REPRESENTATION

Appellant represented by:	John Worman, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to November 1988 and from April 1990 to December 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which granted a 100 percent temporary total rating for convalescence prior to December 1, 2010, and a 10 percent rating thereafter.


FINDINGS OF FACT

1.  Prior to December 27, 2013, the Veteran did not have ankylosis of the scapulohumeral articulation; left humerus malunion, recurrent dislocation, fibrous union, or nonunion; or loss of the head of the left humerus; and his left arm was not limited to the shoulder level.

2.  As of December 27, 2013, the Veteran's service-connected left shoulder disability was manifested by arm motion limitation to shoulder level.


CONCLUSIONS OF LAW

1.  Prior to December 27, 2013, the criteria for a disability rating in excess of 10 percent for a left shoulder disability has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5200-5203 (2014).  

2.  As of December 27, 2013, a rating of 20 percent, but no higher, is warranted for the Veteran's left shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200- 5203 (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in November 2010, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  A January 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured. The Veteran was afforded VA examinations in March 2011, November 2011, and December 2013. The Board finds the examination reports adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one code is duplicative of or overlapping with the symptomatology justifying an evaluation under another code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's left shoulder disability is currently rated 10 percent from December 1, 2010, by analogy to Code 5203.  A 10 percent rating is warranted when there is malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  A 20 percent (maximum) rating is warranted when there is nonunion of the clavicle or scapula with loose movement, or when there is dislocation of the clavicle or scapula.  Impairment of the clavicle or scapula may also be rated based on the impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Code 5203.

Under Code 5201 (for limitation of shoulder motion), the minimum schedular rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  A 30 percent rating is warranted when there is limitation of major arm motion to midway between the side and shoulder level.  A 40 percent (maximum) rating is warranted when there is limitation of minor arm motion to 25 degrees from the side.  The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under Code 5201 for each arm that suffers from limited motion at the shoulder joint. The code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013). 

Normal range of motion (ROM) of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's record includes several private physical therapy records.  During such treatment in December 2010, left shoulder ROM was flexion to 165 degrees, internal rotation to 30 degrees, and external rotation to 70 degrees with a tight end range and a little bit of discomfort.   During later treatment in December 2010, flexion was limited to 160 degrees, abduction to 150 degrees, and external rotation to 40 degrees; internal rotation was not tested.  He had no complaints of pain with palpation.  The notes indicate that his physician requested that he return to physical therapy due to left shoulder ROM and strength deficits.  

A December 2010 report from the Veteran's treating physician notes that the Veteran was four and one-half months post left shoulder repair.  From a pain standpoint, he was "doing pretty well."  The physician noted that he was healing a "bit tight in external rotation" and was still a bit weak. He reported that the Veteran could go back to work in a "kind of work hardening program" but would experience the "danger of potentially reinjuring his left shoulder if he had to do something that exceeded his current limitations physically." He suggested that a "safer plan" would be for the Veteran to work on a self-directed work hardening program, get a therapist for six weeks, and then return to work at that point.  A January 2011 report from Petty Orthopaedics notes that the Veteran could return to work on January 17, 2011, with no restrictions.

The Veteran reported the following while performing home exercises: "feels like it's getting better"; "no pain today[, j]ust a little stiff"; "a little sore today"; "able to get my shirt on easier and blow dry my hair"; and "a little pain and stiffness today."  See Home Exercise Reports from December 2010 to January 2011.

In January 2011, ROM was abduction to 150 degrees, with pain at 150 degrees, and external rotation to 40 degrees. A January 2011 discharge summary notes that the Veteran achieved the therapy goals of overcoming his initial problems with decreased ROM, strength, flexibility, stability, and function.

On March 2011 VA examination, the Veteran reported shoulder pain, stiffness, weakness, decreased speed of motion, tenderness, crepitus, weakness, and guarding of movement.  On physical examination, left shoulder ROM was flexion and abduction to 140 degrees and internal and external rotation were to 80 degrees.   There was objective evidence of pain with motion, but no additional pain or limitation following repetitive motion.  The examiner did not note when pain on ROM testing began.  X-ray findings showed moderate acromioclavicular degenerative changes.  The Veteran reported problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, and fatigue.

On November 2011 VA examination, left shoulder ROM was flexion to 160 degrees with pain and abduction to 170 degrees with pain; there was no additional limitation on repetitive motion.  While no functional loss for the left shoulder was noted, the Board notes that this VA examination was ordered primarily to address the Veteran's service-connected right shoulder disability.  Accordingly, it is unclear whether the Veteran did, in fact, have functional loss related to his service-connected left shoulder disability at that time.

On December 2013 VA examination, the Veteran reported increased left shoulder pain.  He complained of problems with overhead reaching, pushing/pulling, and lifting weights.  On physical examination, ROM was flexion and abduction to 165 degrees, with pain at 80 degrees for each, and internal and external rotation to 70 degrees with pain; there was no additional limitation on repetitive motion.  Functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  There was localized tenderness/pain on palpation of joints/soft tissue/biceps tendon and guarding.  Muscle strength was 4/5 with flexion and abduction.  Empty can test was positive.

The Board again notes that the Veteran's left shoulder disability has been rated by analogy to Code 5203. The assignment of a particular code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in a code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a disability is listed in VA's rating schedule, it is to be evaluated under the code corresponding to that particular disability.  See 38 C.F.R. §§ 4.20, 4.27.  Only when an unlisted condition is encountered is it permissible to rate the condition under the code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20 (2011).

In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  Based upon the December 2013 VA examination report, and after consideration of all potentially applicable regulations and Codes, the Board has determined that Code 5201 for limitation of arm motion is more appropriate than Code 5203.  At the outset, the Board notes that the Veteran's service-connected disability is not actually manifested by malunion of the clavicle or scapula.  The December 2013 VA examiner, for example, determined that there was no impairment of the Veteran's clavicle or scapula.  More particularly, the 2013 examination report provides clear clinical findings to support a finding of limitation of arm motion.   Given the application of Code 5201, and based on the above findings, the Board finds that staged ratings are warranted.  

Prior to December 27, 2013

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's left shoulder disability prior to December 27, 2013, is not warranted.  At its worst, the Veteran's ROM has only been limited to 140 degrees flexion, as noted on March  2011 VA examination; in January 2011, ROM was limited to 150 degrees flexion.  In earlier physical therapy reports, ROM was 165 and 160 degrees of flexion.  The clinical findings fall squarely within the ROM contemplated by the criteria for a 10 percent rating.  What is required for a higher rating of 20 percent is evidence showing limitation of arm movement at shoulder level (90 degrees).  Although the Board notes that there is no way to determine where pain on motion began during the March 2011 VA examination, the examiner determined that there was no additional pain or limitation following repetitive motion.  What is clear is that during December 2010 ROM testing, he had no complaints of pain; in December 2010 and January 2011 home exercise reports, he reported that he was able to get his shirt on easier and blow dry his hair.  Accordingly, the Board finds that there is no basis for finding that he suffered from pain that limits his arm movement to the shoulder level.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's service-connected left shoulder disability prior to December 27, 2013.

From December 27, 2013

While the December 2013 VA examination showed that the Veteran's left shoulder flexion and abduction ended at 165 degrees, objective evidence of painful motion began at 80 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  Additionally, the examination showed additional functional loss consisting of less movement than normal, weakened movement, excess fatigability, incoordination/impaired ability to execute skilled movements smoothly, and pain on movement; localized tenderness/pain on palpation and guarding of the left shoulder was also noted.  The Board finds that these findings more nearly approximate a 20 percent rating under Code 5201 for impairment of arm movement at shoulder level. As the evidence of record does not reflect that the Veteran's arm movement is limited midway between his side and shoulder level, or to 25 degrees from his side, a rating in excess of 20 percent under Code 5201 is not warranted.  Accordingly, a 20 percent rating (but no higher) is warranted for the Veteran's left shoulder disability from December 27, 2013 (date of the VA examination showing a higher rating) under Code 5201.  

Additional Considerations

The Board has also considered other codes pertaining to the shoulder and arm and can find no other code under which a higher rating is warranted under the circumstances.   See 38 C.F.R. § 4.71a.  As there is no showing of ankylosis, Code 5200 is not for application.  Also, as there is no evidence of impairment of the left humerus or of the clavicle or scapula, Codes 5202 and 5203 are also not for application.  In summary, a 20 percent rating, but no higher, is warranted from December 27, 2013, under Code 5201.

The Board has also considered whether referral of this claim for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service-connected left shoulder disability is exceptional or that schedular criteria are inadequate. The rating criteria reasonably describe and contemplate the symptoms and severity of his disability and there are no manifestations (or impairments) not contemplated by the schedular criteria.  He has not alleged any functional impairment that is not encompassed by the criteria for the schedular ratings assigned.  Higher ratings are available under the schedular criteria for his service-connected disability; however, as discussed above, the criteria for such ratings are not met.  There is likewise no evidence of such factors as frequent hospitalizations for the disability or related marked interference with employment.  Therefore, referral of this issue for consideration of an extraschedular rating is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008). 

As noted above, a 100 percent temporary total rating was awarded prior to December 1, 2010, based on surgical treatment necessitating convalescence.   At his employer's request, the Veteran did not return to work until January 17, 2011, when he was released to full duty status.  The Board further notes, however, that a December 2010 treatment record from the Veteran's physician notes that he could go back to work but that the safer plan would be to work on a self-directed work hardening program for six weeks and then return to work at that point.  Although he was not working for a period, there is no indication that he was rendered incapable of gainful employment by his left shoulder disability.  Accordingly, the Board finds that the matter of entitlement to a total disability based on individual unemployability rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Prior to December 27, 2013, entitlement to a rating in excess of 10 percent for service-connected left shoulder disability is denied.  

From December 27, 2013, entitlement to a rating of 20 percent (but no higher) is granted.  To this extent, the appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


